Exhibit 10.13

 

FIRST AMENDMENT to TRANSACTION FEE agreement

 

This First Amendment to that certain Transaction Fee Agreement (this
“Amendment”) is dated effective as of June 8, 2016, among LILIS ENERGY, INC., a
Nevada corporation (“Company”) and T.R. WINSTON & COMPANY, LLC, as Broker.

 

W I T N E S S E T H:

 

WHEREAS, that certain Transaction Fee Agreement, dated June 6, 2016 (as the same
may have been or may hereafter be modified, renewed or amended, the “Transaction
Agreement”) set forth the agreement of the parties relating to that Securities
Purchase Agreement (the "Purchase Agreement") with the purchasers to be
identified on the signature pages of the Purchase Agreement (collectively, the
"Investors") in connection with the placement of convertible preferred stock
(the "Preferred Stock") and warrants of the Company to purchase a number of
shares of common stock, par value $0.0001 per share, equal to 50% of the shares
of common stock initially issuable upon conversion of the Preferred Stock (the
"Investor Warrants") in the aggregate amount of up to $20 million;,

 

WHEREAS, the Broker has agreed to amend the Transaction Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Broker hereby agree as follows:

 

Section 1 is hereby amended and restated in its entirety as follows:

 

The Company agrees to compensate the Broker as follows: (i) seven percent (7%)
of the gross proceeds of the offering, payable at the Closing (as defined in the
Purchase Agreement), (ii) a warrant equal to seven percent (7%) of the common
shares issued to the Investors, identical to the Investor Warrants with the
exception of the exercise price which shall be $0.13, and (iii) shall reimburse
the agent for its legal fees equal to $25,000, along with reasonable expenses
incurred by any approved Selected Dealer or by the Broker. Broker may retain
other brokers or dealers to act as sub-agents or selected-dealers on its behalf
in connection with any Subsequent Financing (as defined below).

 

[REMAINDER OF PAGE INTENTIONALLY BLANK -

SEE SIGNATURES ON FOLLOWING PAGE]

 

FIRST AMENDMENT (Lilis Energy, Inc.)

Page 1

 

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

 



  BORROWER:           LILIS ENERGY, INC.                     By: /s/ Abraham
Mirman     Name: Abraham Mirman     Title: Chief Executive Officer              
      BROKER:           T.R WINSTON & COMPANY, LLC                     By: /s/ G
Tyler Runnels       G Tyler Runnels       Chairman & CEO  

 

 

 



Signature Page

 

